 

U.S. DISTRICT COURT

Case 2:19-cr-00169-Z-BR Document 107 Filed 08/27/20 Pagé TOA ae OF TEXAS

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT AUG 27 2020
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION CLERK, U.S. DISTRICT COUR’
B ————________) ‘
. Deputy
UNITED STATES OF AMERICA §
§
Plaintiff, §
§
v. § 2:19-CR-169-Z-BR-(1)
§
BENNIE BACA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 12, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Bennie Baca filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Bennie Baca was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Bennie Baca; and ADJUDGES Defendant Bennie
Baca guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August 27 _, 2020.

 

 

MAZTHEW Jj KACSMARYK
TED STATES DISTRICT JUDGE

 
